Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/8/2022 has been entered. Claim 2 is cancelled. Claims 1 and 3-19 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Ronald A. Rudder (Reg. No. 45,618) on 6/10/2022.
The application has been amended as follows:
1. (Currently Amended) An array substrate, comprising:
a first base substrate;
a plurality of gate lines extending in a first direction on the first base substrate;
a plurality of common electrodes disposed at a side of the plurality of gate lines away from the first base substrate; and
a plurality of pixel electrodes disposed at the side of the plurality of gate lines away from the first base substrate and arranged in an array; the plurality of pixel electrodes being arranged into a plurality of rows of pixel electrodes extending in the first direction, at least one pixel electrode in each row of pixel electrodes including two pixel sub-electrodes arranged in a second direction, one gate line being disposed between the two pixel sub-electrodes, and the two pixel sub-electrodes being coupled to a gate line in the one gate line, an orthogonal projection of the two pixel sub-electrodes on the first base substrate being not overlapped with an orthogonal projection of the one gate line on the first base substrate; and
a plurality of connection electrodes arranged in the first direction, the two pixel sub-electrodes of the at least one pixel electrode in each row of pixel electrodes being electrically connected through a connection electrode in the plurality of connection electrodes, and the connection electrode overlapping with the gate line located between the two pixel sub-electrodes in a plan view;
wherein each electrode in at least electrodes, farther away from the first base substrate, in the plurality of common electrodes and the plurality of pixel electrodes has a plurality of slits, and the first direction and the second direction intersect,
wherein the connection electrode in the plurality of connection electrodes includes a first connection portion extending from one of the two pixel sub-electrodes electrically connected by the connection electrode toward another, and two second connection portions directly contact two ends of the first connection portion, respectively, and directly contact and cover edges of the two pixel sub-electrodes electrically connected to the connection electrode, respectively, and
wherein the first connection portion extends in the second direction; and each of the two second connection portions extends in the first direction and is perpendicular to the first connection portion.
3. (Cancelled)
4. (Cancelled)

Allowable Subject Matter
Claims 1 and 5-19 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of an array substrate as set forth in claims 1 and 5-19.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest an array substrate, comprising: a first base substrate; a plurality of gate lines extending in a first direction; a plurality of common electrodes; and a plurality of pixel electrodes; the plurality of pixel electrodes being arranged into a plurality of rows of pixel electrodes extending in the first direction, at least one pixel electrode in each row of pixel electrodes including two pixel sub-electrodes arranged in a second direction, one gate line being disposed between the two pixel sub-electrodes, an orthogonal projection of the two pixel sub-electrodes on the first base substrate being not overlapped with an orthogonal projection of the one gate line on the first base substrate; and a plurality of connection electrodes arranged in the first direction, the two pixel sub-electrodes of the at least one pixel electrode in each row of pixel electrodes being electrically connected through a connection electrode in the plurality of connection electrodes, and the connection electrode overlapping with the gate line located between the two pixel sub-electrodes in a plan view; wherein each electrode in at least electrodes, farther away from the first base substrate, in the plurality of common electrodes and the plurality of pixel electrodes has a plurality of slits, wherein the connection electrode in the plurality of connection electrodes includes a first connection portion extending from one of the two pixel sub-electrodes electrically connected by the connection electrode toward another, and the first connection portion extends in the second direction, wherein “two second connection portions directly contact two ends of the first connection portion, respectively, and directly contact and cover edges of the two pixel sub-electrodes electrically connected to the connection electrode, respectively; and each of the two second connection portions extends in the first direction and is perpendicular to the first connection portion” in combination with the other required elements of the claim. 
Claims 5-19 are allowable due to their dependency.
The most relevant reference, Liu (US 20160026048),  Kim (US 20090086149),  Kim (US 20090096978), Kim (US 20160154282), Yang (US 2016/0259460), Itou (US 2009/0251654) and Chen (US 2013/0188109), taken along or in combination, only discloses an array substrate, comprising: a first base substrate; a plurality of gate lines extending in a first direction; a plurality of common electrodes; and a plurality of pixel electrodes; the plurality of pixel electrodes being arranged into a plurality of rows of pixel electrodes extending in the first direction, at least one pixel electrode in each row of pixel electrodes including two pixel sub-electrodes arranged in a second direction, one gate line being disposed between the two pixel sub-electrodes, an orthogonal projection of the two pixel sub-electrodes on the first base substrate being not overlapped with an orthogonal projection of the one gate line on the first base substrate; and a plurality of connection electrodes arranged in the first direction, the two pixel sub-electrodes of the at least one pixel electrode in each row of pixel electrodes being electrically connected through a connection electrode in the plurality of connection electrodes, and the connection electrode overlapping with the gate line located between the two pixel sub-electrodes in a plan view; wherein each electrode in at least electrodes, farther away from the first base substrate, in the plurality of common electrodes and the plurality of pixel electrodes has a plurality of slits, wherein the connection electrode in the plurality of connection electrodes includes a first connection portion extending from one of the two pixel sub-electrodes electrically connected by the connection electrode toward another, and the first connection portion extends in the second direction. They at least fail to disclose or suggest the claim limitation of “two second connection portions directly contact two ends of the first connection portion, respectively, and directly contact and cover edges of the two pixel sub-electrodes electrically connected to the connection electrode, respectively; and each of the two second connection portions extends in the first direction and is perpendicular to the first connection portion” in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871